Title: To Benjamin Franklin from Richard Bache, 28 February 1777
From: Bache, Richard
To: Franklin, Benjamin


Dear Sir
Phila. 28th. February 1777
I did myself this Pleasure under date of the 5th. Instant. Yesterday, via New England we had the agreeable Tidings of your safe arrival at Nantz, by some Vessel arrived at Newbury from Bourdeaux; tho’ we have no Letters from you, the account comes so strait, and the news is so agreeable, that we are determined to believe it. We have had a variety of reports circulated respecting you; since you left us, first you were taken and carried into Newyork, then you were taken off Bermudas, and carried to England, and a thousand such idle stories invented by Tories, to give your friends pain if possible. The Enemy still keep possession of Brunswick, they have sent for part of the Troops which went to Rhode Island, to reinforce them; part of the Hessian Troops have been mutinying, and we are confidently told that two hundred of them had laid a plan to desert, but it was discovered too soon, this however presages well. Last Sunday we had a smart Skirmish with a foraging party of about 2,000 of the Enemy, and drove them back with considerable loss, they are greatly distressed for forage for their horses, and small parties will not answer their purpose to obtain it. Since the reinforcement joined them from Rhode Island, it has been generally thought and believed that they intend pushing for this Place once more, but I think they must wait ’till the roads get better, and by that time, I am in hopes we shall be better prepared to receive them. By the best accounts, they have lost upwards of 3,000 Men since Christmas day, without including what may have died a natural death. I cannot think that their whole force now exceeds 12,000, I mean under Howe, if so, we shall soon be a match for them by Land; and I hope that by an Alliance with the French we shall soon be a match for them by Sea.
Sally has wrote you and Benny by this opportunity. I heard from her yesterday, all well, my Love to Benny and Temple and believe me ever Honored Sir Your affectionate Son
Rich: Bache
Dr Franklin
 
Addressed: The Honble. / Dr Franklin / One of the Commissioners from the / United States of America, at the / Court of France Paris
